Citation Nr: 1019847	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disability. 

2. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right hip disability. 

3. Entitlement to service-connection for a low back 
disability, to include as secondary to the service-connected 
right knee disabilities.  

4. Entitlement to service-connection for a right hip 
disability to include as secondary to the service-connected 
right knee disabilities. 

5. Entitlement to service-connection for a left hip 
disability to include as secondary to the service-connected 
right knee disabilities. 

6. Entitlement to an evaluation greater than 10 percent prior 
to September 12, 2008 for right knee disability to include 
degenerative joint disease and ligament damage. 
	
7. Entitlement to a temporary total disability evaluation for 
outpatient release, convalescence, for surgery related to 
right knee disability to include degenerative joint disease 
and ligament damage from September 12, 2008 to October 31, 
2008.

8. Entitlement to an evaluation greater than 10 percent 
beginning November 1, 2008 for right knee disability to 
include degenerative joint disease and ligament damage. 

9. Entitlement to an evaluation greater than 10 percent for 
right knee instability prior to August 25, 2009. 

10. Entitlement to an evaluation greater than 10 percent for 
right knee instability beginning August 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to October 
1992. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
low back disability and a right hip disability, finding that 
there was no new and material evidence to reopen either 
claim; denied service connection for left hip disability, 
left shoulder disability, right shoulder disability, stress 
and anxiety and testicular microlithiasis; and denied an 
increased rating for right knee degenerative joint disease 
and right knee instability. 

In April 2010 a hearing was held by the undersigned Veterans 
Law Judge; the transcript is of record. 

At the April 2010 hearing, the Veteran stated that he wished 
to withdraw his appeals with regard to the issues of left 
shoulder disability, right shoulder disability, stress and 
anxiety, and testicular microlithiasis, claimed as right 
testicle.  There remains no further question or conflict for 
resolution by the Board, and the issues are no longer on 
appeal.  38 C.F.R. § 20.204.

The Board has recharacterized the issues to comport with the 
evidence of record and to include entitlement to a temporary 
total disability evaluation for outpatient release, 
convalescence, following surgery in September 2008. 

Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claims of service connection for a low back 
disability and right hip disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for a low back disability, a 
right hip disability, and a left hip disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied service 
connection for a low back disability.  The Veteran did not 
timely appeal the decision and it is now final.

2.  Evidence received since the January 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability 
and raises a reasonable possibility of substantiating the 
claim. 

3.  In a January 1994 rating decision, the RO denied service 
connection for a right hip disability.  The Veteran did not 
timely appeal the decision and it is now final.

4.  Evidence received since the January 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right hip disability 
and raises a reasonable possibility of substantiating the 
claim. 

5. Prior to September 12, 2008 there is no evidence of 
compensable limitation of motion of the right knee, arthritis 
of multiple joints, ankylosis, dislocated or removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum. 

6.  The Veteran underwent surgery on September 12, 2008 for 
his service connected right knee disability, which required a 
6 week period of convalescence.

7. Beginning November 1, 2008 there is no evidence of 
compensable limitation of motion of the right knee, arthritis 
of multiple joints, ankylosis, dislocated or removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum. 

8. Prior to August 28, 2009 the Veteran's service-connected 
right knee instability was not worse than slight.  

9. Beginning August 28, 2009 the Veteran's service-connected 
right knee instability was moderate at worst. 


CONCLUSIONS OF LAW

1. Evidence received since the RO's January 1994 rating 
decision is new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

2. Evidence received since the RO's January 1994 rating 
decision is new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for a right hip disability are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for the assignment of an evaluation greater 
than 10 percent for the service-connected right knee 
disability, to include degenerative joint disease and 
ligament damage prior to September 12, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010 
(2009).

4. The criteria for the assignment of a temporary total 
disability rating for the service-connected right knee 
disability to include degenerative joint disease and ligament 
damage for surgery from September 12, 2008 to October 31, 
2008 have been met.  38 C.F.R. § 4.30 (2009). 

5.   The criteria for the assignment of an evaluation greater 
than 10 percent for the service-connected right knee 
disability to include degenerative joint disease and ligament 
damage beginning November 1, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010 
(2009).

6. The criteria for the assignment of an evaluation greater 
than 10 percent for the service-connected right knee 
instability prior to August 28, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

7. The criteria for the assignment of a rating of 20 percent, 
but no greater, for the service-connected right knee 
instability beginning August 28, 2009 have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the issues of new and material evidence to reopen is 
not required, and deciding the appeal as to those issues at 
this time is not prejudicial to the Veteran. 

The Veteran's original claim of service connection for a low 
back disability was denied by a rating decision in January 
1993 on the basis that there was no evidence of any findings 
or complaints of low back pain in service.  A January 1994 
rating decision confirmed and continued the previous denial 
of service connection for a low back disability to include as 
secondary to his right knee disability because there was no 
evidence of treatment for, or diagnosis of, a chronic back 
disability.  The January 1994 rating decision also denied 
service connection for a right hip disability as the service 
treatment records were negative and because there was no 
diagnosis of a right hip disability.  The Veteran did not 
appeal those determinations and they are now final. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As to the low back disability, the basis for the previous 
denial was that there was no evidence of a diagnosed back 
disability.  In a June 2007 treatment note the Veteran was 
diagnosed with chronic low back strain.  Therefore, the 
additional evidence is new and material and reopening the 
claim is warranted.

As to the right hip disability, the basis for the previous 
denial was that there was no evidence of a disability in the 
service treatment records, or any current diagnosis of a 
right hip disability.  A June 2007 treatment note reveals 
complaints of pain in the Veteran's hips but no diagnosis.  
The Veteran is competent to report as to his symptomatology.  
An examination is needed to establish whether the Veteran has 
a right hip disability.  The additional evidence is new and 
material and reopening the claim is warranted.

Evaluation of Right Knee Disabilities

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated April 2007.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the March 2008 Statement of the 
Case which was sent to the Veteran after the initial 
adjudication provided notice of how disability ratings are 
assigned and included the specific rating criteria pertaining 
to knee disabilities.  This was followed by Supplemental 
Statements of the Case (SSOC) in December 2008 and August 
2009.  

Regardless, at the April 2010 Board hearing the Veteran 
waived any error in the content or timing of the notice 
provided by the VA.

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis 

The Veteran seeks a greater evaluation for the service-
connected right knee disabilities, to include degenerative 
joint disease and ligament damage and right knee instability.  
The Veteran contends that his service-connected right knee 
disabilities are more severe than the currently assigned 
separate 10 percent ratings represent.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Two VA examinations were conducted. 

At a July 2007 VA examination the Veteran reported that he 
had chronic pain in the right knee and it felt like the knee 
cap rolls when he walks.  The Veteran also reported giving 
away, instability, pain, stiffness, and weakness but no 
deformity.  There were no episodes of dislocation, 
subluxation, locking or effusion reported.  The Veteran 
experienced severe daily flare ups with swelling and 
tenderness.  
Upon examination the Veteran was found to have a mildly 
antalgic gait with extension beginning at 90 degrees to 0 
degrees with pain at 30 degrees, flexion of 0 to 100 degrees 
with pain beginning at 80 degrees and no additional 
limitation of motion on repetitive use for extension or 
flexion.  The examiner found no instability, negative 
anterior/posterior Drawer sign, and no meniscus or other knee 
abnormality however, patellar abnormality and tenderness over 
the tendon was noted.  The examiner noted that the Veteran's 
decreased mobility effected his occupation due to weakness, 
decreased strength, and pain.  

At an August 2009 VA examination the Veteran reported giving 
way, instability, pain, stiffness, weakness, decreased speed 
of joint motion, with flare ups every three to four months of 
his right knee.  No deformity, incoordination, episodes of 
dislocation or subluxation, locking, or inflammation were 
reported.  The Veteran's knee was found to have crepitus, 
effusion, tenderness, with moderate anterior/posterior 
instability and positive McMurray's test.  Flexion was 90 
degrees and extension was 0 degrees.  There was evidence of 
pain following repetitive motion; however there were no 
additional limitations on range of motion after three 
repetitions.  No joint ankylosis was found.  The Veteran's 
right knee condition was noted to impact his occupation due 
to decreased mobility, problems lifting and carrying, and 
pain. 

Private medical treatment notes were also submitted.  In a 
July 2008 examination the range of motion was negative 5 
degrees to 75 degrees with pulse and sensation intact and 
minimal discomfort.  (The July 2008 notes refer to the left 
knee, however the rest of the treatment notes are for the 
right knee only; therefore this is deemed a misprint.)  In 
August 2008 the right knee was stable to varus and valgus and 
anterior posterior stress with negative Lachman, drawer and 
pivot shift test.  The contralateral knee was stable. 

On September 12, 2008 the Veteran had an arthroscopy of the 
right knee with partial right medial and lateral 
meniscectomies.  A few days thereafter he was noted to have 
some chondromalacia of the patellofemoral joint and medial 
meniscus tear.  No scars were noted at the time. 

In an October 2008 follow up visit the Veteran had returned 
to work for 2-3 weeks, having pain in his mediolateral and 
peripatellar regions and some posterior medial snapping 
sensation around his hamstrings.  Upon examination there was 
no effusion despite complaints of swelling and the range of 
motion for the right knee was 0 to 120 degrees.  In a 
November 2008 follow up visit the Veteran reported pain 
primarily anterior and laterally.  The majority of the 
symptoms were lateral compartmental with significant chondral 
change, no effusion and range of motion of 0 to 120 degrees.  
A February 2009 office visit exam found the knee to be normal 
with an extension of about 5 degrees.  A March 2009 knee 
follow up the Veteran complained of clicking, pain, and 
tightness.  His knee was stable to Lachman and Drawer testing 
and varus and valgus testing with minimal effusion, if any.  
His medial and lateral joint lines had minimal discomfort and 
his range of motion was 0 to 120 degrees.  In October 2009 
the Veteran had minimal effusion, some stiffness at extremes 
of motion with a range of motion of approximately 3 to 115 
degrees. 

The Veteran's right knee disability, to include degenerative 
joint disease and ligament damage, was identified by the RO 
as evaluated under Diagnostic Code 5257-5010.  However as the 
evaluation is for limitation of motion the correct code 
should be Diagnostic Code 5260-5010 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Separate ratings may be assigned for 
limitation of flexion and limitation of extension, under 
Diagnostic Code 5260 and Diagnostic Code 5261 for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Right knee disability to include degenerative joint disease 
and ligament damage prior to September 12, 2008  

Neither VA examinations nor private medical evidence 
demonstrate a compensable limitation of motion of the right 
knee prior to September 12, 2008.  At the July 2007 
examination the Veteran's right knee was limited to 100 
degrees flexion and 0 degrees extension at its worst, neither 
of which is compensable.  The July 2008 private treatment 
note found the Veteran's right knee range of motion to be 
flexion of 75 degrees and extension of negative 5 degrees at 
its worst, neither of which is compensable. 

The Veteran's right knee disability to include degenerative 
joint disease and ligament damage is properly rated as 10 
percent disabling under Diagnostic Code 5010 based on 
noncompensable limitation of motion.  The Veteran is not 
entitled to an evaluation greater than 10 percent during this 
time period as there is no evidence of arthritis involving 
two or more joints. 

Right knee disability to include degenerative joint disease 
and ligament damage from September 12, 2008 to October 31, 
2008

A total disability rating (100 percent) will also be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in: (1) Surgery 
necessitating at least one month of convalescence.  (b) A 
total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2), or 
(3) of this section.  38 C.F.R. § 4.30.

The Court has defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state." Id.  (citing Webster's 
Medical Desk Dictionary 606 (1986)).

The Veteran had arthroscopy of the right knee with partial 
right medial and lateral meniscotomies on September 12, 2008.  
Based on the physician's statement of required convalescence 
from September 12, 2008 through October 23, 2008 (six weeks) 
the Veteran is entitled to temporary total disability for the 
period from September 12, 2008 through October 31, 2008.  

Right knee disability to include degenerative joint disease 
and ligament damage beginning November 1, 2008

Neither VA examinations nor private medical evidence 
demonstrate a compensable limitation of motion of the right 
knee beginning November 1, 2008.  In November 2008 the 
Veteran's range of motion was 0 to 120 degrees.  In February 
2009 extension was about 5 degrees.  In March 2009 the range 
of motion was 0 to 120 degrees.  In October 2009 the range of 
motion was 3 to 115 degrees.  At the August 2009 examination 
the Veteran's right knee was limited to 90 degrees flexion 
and 0 degrees extension, at its worst.  None of this evidence 
supports a compensable rating.  

Application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  The Veteran has complaints of pain but 
neither the VA examiners nor the private physician found 
additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance on physical evaluation during 
any time period.  

The Veteran's right knee disability to include degenerative 
joint disease and ligament damage is properly rated as 10 
percent disabling under Diagnostic Code 5010 based on 
noncompensable limitation of motion.  The Veteran is not 
entitled to an evaluation greater than 10 percent during this 
time period as there is no evidence of arthritis involving 
two or more joints. 

Right knee instability prior to August 25, 2009

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Prior to August 25, 2009, the date of the VA examination, 
there is no evidence of moderate lateral instability despite 
a year of private treatment notes.  In fact, in March 2009 
the Veteran's private physician found his right knee to be 
stable.  Entitlement to an evaluation greater than 10 percent 
for right knee instability is not warranted.  

Right knee instability beginning August 25, 2009

Beginning August 25, 2009, the Veteran is entitled to an 
evaluation of 20 percent for right knee instability based on 
a finding of moderate instability at the VA examination on 
that date.  There are no findings of severe lateral 
instability or subluxation; therefore entitlement to a rating 
greater than 20 percent disabling is not warranted. 

The Veteran has had multiple knee surgeries including 
meniscectomies; however his disabilities are already 
compensated for under the codes listed above.  Additional 
compensation under Diagnostic Code 5258 for removal of the 
semi lunar cartilage is not allowed as it would be 
pyramiding.

Other diagnostic codes are considered, to determine if a 
compensable rating is assignable for the service-connected 
right knee disabilities.  However, as the Veteran does not 
have ankylosis of the knee, symptomatic removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, separate evaluations under Diagnostic Codes 
5256, 5259, 5262 and 5263 respectively are not warranted. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

Extra-schedular  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
service-connected right knee disabilities have caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler 
standards.  There is no doubt that the Veteran has impairment 
of the right knee which results in activity restrictions.  
However, the regular scheduler criteria contemplate the 
symptomatology shown in this case.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In essence, the evidence does not 
demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a low back 
disability having been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a right hip 
disability having been submitted, the claim is reopened.

Entitlement to an evaluation greater than 10 percent prior to 
September 12, 2008 for right knee disability to include 
degenerative joint disease and ligament damage is denied. 
	
Entitlement to a temporary total disability evaluation for 
outpatient release, convalescence, for surgery related to 
right knee disability to include degenerative joint disease 
and ligament damage from September 12, 2008 to October 31, 
2008 is granted. 

Entitlement to an evaluation greater than 10 percent 
beginning November 1, 2008 for right knee disability, to 
include degenerative joint disease and ligament damage is 
denied. 

Entitlement to an evaluation greater than 10 percent for 
right knee instability prior to August 25, 2009 is denied. 

Entitlement to an evaluation of 20 percent, but no higher, 
for right knee instability beginning August 25, 2009 is 
granted.


REMAND

Having reopened the claims of service connection for a back 
disability and right hip disability, VA now has the duty to 
notify the Veteran as to how to substantiate his claim and to 
assist him in the development of the claims.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2008).

The Board finds that additional development is necessary.  
Specifically, the Veteran should be afforded a VA 
examination.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

The Veteran contends that he has a low back disability, right 
hip disability and left hip disability.  The Veteran is 
competent to report as to his symptomatology.  The medical 
evidence of record diagnoses the Veteran with chronic low 
back strain and notes his consistent complaints of hip pain 
radiating from his right knee.  A VA examination is needed to 
determine whether the Veteran has any current low back, right 
hip and left hip disabilities and whether any such 
disabilities are due to his service-connected right knee 
disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine if there is any 
current low back disability, right hip 
disability, or left hip disability, and 
if so the nature, extent, and etiology of 
any such disability.  The claims folder, 
and a copy of this remand, must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  

The examiner should provide opinions on 
the following:

(a) Whether it is at least as likely as 
not that any diagnosed low back 
disability was caused or aggravated by 
the Veteran's service connected 
degenerative joint disease and ligament 
impairment and instability of the right 
knee.  

(b) Whether it is at least as likely as 
not that any diagnosed right hip 
disability was caused or aggravated by 
the Veteran's service connected 
degenerative joint disease and ligament 
impairment and instability of the right 
knee.  

(c) Whether it is at least as likely as 
not that any diagnosed left hip 
disability was caused or aggravated by 
the Veteran's service connected 
degenerative joint disease and ligament 
impairment and instability of the right 
knee.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a low back disability, right hip 
disability, and left hip disability.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


